Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a communications portion arranged to receive control communications from a remote control or automation system and to communicate the control information to the variable intensity portion or to transmit the control information to one or more remotely controlled appliances; and a plug-in relay component, whereby the communications portion relays a switching signal to a relay arranged to switch a relay-connected load on or off.
In regard to Claim 13:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first module including a configurable user interface having a plurality of electrical components and/or mechanical components, arranged to receive user input and to communicate one or more control signals based on the user input, the user interface being customizable for multiple preselected or desired configurations or layouts and providing multiple interface options without changing hardware, based on the plurality of electrical components and/or mechanical components;
In regard to Claim 21:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regard to Claim 22:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the first module includes mechanical coupling hardware to mechanically couple the first module to an enclosure of the second module and electrical coupling hardware to electrically couple the user interface to the variable intensity portion, and wherein the first module also includes wireless communications hardware to wirelessly communicate the one or more control signals to the variable intensity portion when the first module is installed remotely from the second module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896